                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                               Case No. 2:18-cr-87-FtM-38MRM

HOLLIE D. DUSTIN
_____________________________

                             PRELIMINARY ORDER OF
                        FORFEITURE FOR SUBSTITUTE ASSET

       The United States moves pursuant to 21 U.S.C. § 853(p), as incorporated by 28

U.S.C. § 2461(c), and Federal Rule of Criminal Procedure 32.2(e)(1)(B), for a preliminary

order of forfeiture for $28,270.34 that the defendant is holding in a Capital One bank

account.

       On December 5, 2018, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §

2461(c), the Court entered a $34,001.25 order of forfeiture against the defendant and

found that the United States was authorized to forfeit substitute assets to satisfy the

forfeiture order. Doc. 43.

       The United States is entitled to forfeit the substitute asset identified above, to be

applied to the outstanding balance of the defendant’s order of forfeiture.

       Accordingly, it is

       ORDERED that the motion of the United States is GRANTED.

       It is FURTHER ORDERED that, pursuant to the provisions of 21 U.S.C. § 853(p),

as incorporated by 28 U.S.C. § 2461(c), and Federal Rule of Criminal Procedure

32.2(e)(1)(B), the asset described above is FORFEITED to the United States of America
for disposition according to law, subject to the provisions of 21 U.S.C. § 853(n), to be

applied to the defendant’s order of forfeiture.

       Assuming no third-party files a successful claim to the asset, the net proceeds from

the forfeited asset will be credited towards the balance of the defendant’s outstanding

order of forfeiture.

       The Court retains jurisdiction to address any third-party claim that may be asserted

in these proceedings, to enter any further order necessary for the forfeiture and

disposition of such property, and to order any other substitute assets forfeited to the

United States up to the amount of the order of forfeiture.

       DONE and ORDERED in Fort Myers, Florida, on March 4, 2019.




Copies: All Parties of Record




                                             2
